 



AGREEMENT
dated December 21, 2005
made by and among
Natural Health Trends Corp., 2050 Diplomat Drive, Dallas Texas 75234, USA,
(“NHTC”)
and
KGC Networks Pte Ltd., Asiaciti Management Pte Ltd., 1 Raffles Place #21-01
OUB Center, Singapore 048616
(“KGC”)

 



--------------------------------------------------------------------------------



 



PREAMBLE
WHEREAS, NHTC has by way of a stock purchase agreement of even date undertaken
to sell all of its 51,000 shares it holds in KGC to Bannks Foundation;
WHEREAS, NHTC has in the past supplied KGC with a variety of products for sale
to further parties;
WHEREAS, NHTC has ensured that Paymentech Inc. under an umbrella agreement also
provided credit card payment services to KGC;
WHEREAS, now that NHTC has sold its share holdings in KGC the parties wish to
set out in writing certain issues concerning their future business relationship.
NOW, THEREFORE the Parties agree as follows:
ARTICLE 1
Payment of all Ordered but Yet Unpaid Stock and Inventory

1.1   Amount. The parties are in agreement that as of the date hereof KGC owes
NHTC for all inventories ordered and partially delivered a total amount of USD
3,957,937.18. Such amount also includes the cost of freight for such part of the
inventory which was already ordered but not yet delivered by NHTC to KGC.

1.2   Payments of Outstanding Amounts. KGC will settle the outstanding amount by
paying 24 equal monthly instalments. The interest to be applied to any
outstanding moneys is 2.5% per annum. Each monthly payment is to be made no
later than the 10th calendar day of any month; the first instalment to be paid
no later than January 10, 2006. Taking the outstanding amount and the applicable
interest rate into account the parties agree that the monthly instalments shall
in each case amount to USD 168,960. (Exhibit Payment Calculator).

1.3   Prepayment. The company is entitled to pay off any portion of the
outstanding principal amount at any earlier date. In such case the applicable
interest rate of 2.5% per annum shall only apply for such period in which
amounts are actually outstanding.

2



--------------------------------------------------------------------------------



 



ARTICLE 2:
Credit Card Services
NHTC herewith undertakes to ensure that Paymentech Inc, the present credit card
provider of both NHTC and KGC will continue at least until December 31, 2005 to
provide its current services to KGC at the current terms. NHTC shall be held
harmless for the amount of chargeback and refund, incurred by the KGC business,
net of any reserve already held by Paymentech on behalf of NHTC. The cut-off
date for accounting purposes shall in any event be December 31, 2005.
ARTICLE 3:
Future Supply of Products
NHTC undertakes to continue to supply KGC at least for a period of 48 months
from the date hereof with Volupta and Essention products at the price no more
than 10% above the price charged to NHTC by its own suppliers.
The parties agree that, subject to any express agreement to the contrary, any
stock ordered and supplied after the date hereof shall be payable as follows:

•   20% of the total purchase price at order;   •   30% of the total purchase
price upon delivery by NHTC to common carrier;   •   the remaining 50% of the
purchase price within 30 days of delivery at KGC.

ARTICLE 4:
Miscellaneous

4.1   No Waiver. The failure of any party to enforce any of the provisions of
this Agreement or any rights with respect thereto shall in no way be considered
as a waiver of such provisions or rights or in any way to affect the validity of
this Agreement. The waiver of any breach of this Agreement by any party hereto
shall not be construed as a waiver of any other prior or subsequent breach.

4.2   Modification. This Agreement may be amended only in writing through
document signed by the parties to be bound by such amendment.

3



--------------------------------------------------------------------------------



 



4.3   Binding on Successors. All of the terms, provisions and conditions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective legal successors.

4.4   No Assignment. Neither party shall assign this Agreement or any rights or
rights or obligations hereunder to any third party without the written consent
of the other party hereto.

ARTICLE 5:
Governing Law and Arbitration
5.1 Governing Law. This Agreement shall be subject to and governed by Swiss law.

5.2   Arbitration. Any dispute arising out of or in connection with this
Agreement, including disputes on the conclusion, binding effect, amendment and
termination, of this Agreement in general and this provision in particular shall
be solely and finally settled, to the exclusion of the ordinary courts, in
accordance with the Rules of International Arbitration Rules of the Swiss
Chambers of Commerce by an arbitral tribunal consisting of three arbitrators
appointed in accordance with said Rules. The place of arbitration shall be
Zurich. The arbitral proceedings shall be conducted in the English language.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

            /s/ Chris T. Sharng     Natural Health Trends Corp.         

            /s/ Angela Nicolson     KGC Networks Pte Ltd.       

4



--------------------------------------------------------------------------------



 



         

Exhibit: Payment Schedule

                                  Principal   3'957'937                        
      Interest   0.025                                   Principal   Interest  
Total   Principal     Payment   Payment   Payment   Balance
 
                               
 
                            3'957'937  
01/10/2006
    166'244       2'716       168'960       3'791'693  
02/10/2006
    161'150       7'810       168'960       3'630'543  
03/10/2006
    161'482       7'478       168'960       3'469'061  
04/10/2006
    161'814       7'146       168'960       3'307'247  
05/10/2006
    162'148       6'812       168'960       3'145'100  
06/10/2006
    162'482       6'478       168'960       2'982'618  
07/10/2006
    162'816       6'144       168'960       2'819'802  
08/10/2006
    163'152       5'808       168'960       2'656'650  
09/10/2006
    163'488       5'472       168'960       2'493'162  
10/10/2006
    163'824       5'136       168'960       2'329'338  
11/10/2006
    164'162       4'798       168'960       2'165'176  
12/10/2006
    164'500       4'460       168'960       2'000'676  
01/10/2007
    164'839       4'121       168'960       1'835'837  
02/10/2007
    165'178       3'782       168'960       1'670'658  
03/10/2007
    165'519       3'441       168'960       1'505'140  
04/10/2007
    165'860       3'100       168'960       1'339'280  
05/10/2007
    166'201       2'759       168'960       1'173'079  
06/10/2007
    166'544       2'416       168'960       1'006'535  
07/10/2007
    166'887       2'073       168'960       839'648  
08/10/2007
    167'230       1'730       168'960       672'418  
09/10/2007
    167'575       1'385       168'960       504'843  
10/10/2007
    167'920       1'040       168'960       336'923  
11/10/2007
    168'266       694       168'960       168'657  
12/10/2007
    168'613       347       168'960       44  
 
                               
 
    3'957'893       97'147                  

5